DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-6 in the reply filed on November 30, 2020 is acknowledged.  The traversal is on the ground(s) that the Applicant has amended the sole Claim 7 in Group II to replace the unclear language "based on" with "an additive manufacturing method that uses…." Accordingly, the present claims are drawn to a combination of a product and a process of use of said product and, thus have unity of invention under 37 CFR § 1.475(b)(2) Note: Applicant uses  the term “product”  in the Remarks provided (p. 4 paragraph 5) as indicated in the previous sentence, however, Claim 7, a method claim, is asserted to be dependent on a product of Claim 1, which is drawn to an apparatus. This dependency is not considered by the Examiner to be valid.  In any case, whether the Claim is dependent on Claim 1 as drawn to an apparatus does not negate the lack of unity of invention of Groups I and II because even though the inventions of these groups require the technical feature of a combined ultrasonic micro-forging device for improving microstructure and mechanical properties of an additive manufactured metal part, this technical feature is not a special technical feature as it does not make a contribution over Ma (CN 104525944A) in view of Li (CN 105838863A) .  
	Ma discloses a combined ultrasonic micro-forging device (abstract, paragraph [0008]) for improving microstructure and mechanical properties of additive manufactured metal parts (paragraph [0008] effectively solves internal stress, internal defects and coarse grain problems), comprises a mechanical moving device (Fig. 1 paragraph [0024] mechanical moving device – 5) and a ultrasonic gun (Fig. 1 paragraph [0024] ultrasonic impact gun – 6) and supplies a  layer-by-layer stacking additive manufacturing process, the metal forming material is melted by a high energy beam, and a certain layer is melted/solidified layer by layer (paragraph [0010]), however, Ma does not provide more specific structure.
In the same field of endeavor, Li discloses an ultrasonic micro-forging composite device for improving metal structure and properties (Fig. 5 paragraph [0047]) a transducer (Fig. 1 paragraph [0008] transducer – 7), a connecting frame (Fig. 1 paragraphs [0028] [0031] [0040] a loading member – 3 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 104525944A) in view of Li (CN 105838863A) and further in view of Olsson (US 2005/0220921) and Xiong (CN205826022) .
Regarding Claim 1, Ma discloses an ultrasonic composite micro-forging device (abstract, paragraph [0008]) for improving microstructure and mechanical properties of additive manufactured metal parts (paragraph [0008] effectively solve internal stress, internal defects and coarse grain problems), comprises a mechanical moving device (Fig. 1 paragraph [0024] mechanical moving device – 5) and a ultrasonic gun (Fig. 1 paragraph [0024] ultrasonic impact gun – 6) and supplies a  layer-by-layer stacking additive manufacturing process, the metal forming material is melted by a high energy beam, and a certain layer is melted/solidified layer by layer (paragraph [0010]) however, Ma does not provide a transducer, or an amplitude transformer nor a tool head with a roller.
In the same field of endeavor, Li discloses a combined ultrasonic micro-forging composite device for improving metal structure and properties by using a low temperature auxiliary ultrasonic surface rolling strengthening device (Fig. 5 paragraph [0047]) a transducer (Fig. 1 paragraph [0008] transducer – 7), a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ma to incorporate the teachings of Li whereby an ultrasonic micro-forging composite device, which uses real-time "layer-by-layer" elimination of internal stress and internal defects and refinement of grains by ultrasonic impact, forming a high-energy beam melting layer-by-layer solidification (Ma, paragraph [0008]) would by a person with ordinary skill in the art be combined with the teachings of Li, whereby a structure combining high-energy-ultrasonic additive manufacturing using ultrasonic impact (Ma, paragraph [0004]) would be further modified to include a 
But, while Ma teaches a generic mechanical moving device and Li teaches that the pressure load is transmitted by a loading member to a spring, and Li further teaches that the loading member is mounted on top of the entire surface roller whereby an ultrasonic frequency electric signal is generated by a ultrasonic generator and is converted into ultrasonic mechanical vibrations, these references are silent as to the use of a pneumatic sliding table providing downward pressure and that a transducer housing is provided with a socket connector and pipe joint. 
In the same field of endeavor, Olsson discloses a dynamic forging impact energy (ultrasonic paragraph [0146]) machine with a tool head (press ram and punch – paragraph [0034]. Olsson also teaches that a pneumatic table is used; See Figs. 16, 17 paragraph [0181] moulding die table – 23 sliding bars – 21. As for the pipe and socket, Xiong teaches in an analogous art, that a transducer housing is provided with a pipe and socket connector, see abstract (five-core connector or socket connector). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Ma and Li to incorporate the teachings of Olsson and Xiong whereby a dynamic micro-forging device incorporates a pneumatic sliding table and a pipe and socket connector. One with ordinary skill in the art would consider utilizing these features because first, a pneumatic sliding table can be moved with a controllable actuator (Olsson – paragraph [0181]) and, second, a pipe and socket connector connected to a transducer housing will reduce the attenuation of the output signal and make the output more accurate (Xiong – paragraph [0023]).
Regarding Claim 2, the combination of Ma and Li disclose and teach all the limitations of Claim 1 and Li further teaches wherein the tool head is provided with a groove on its bottom (Fig. 1 paragraph [0040] lubrication hole – 15 with shaft hole of the roller – 11).
Regarding Claim 3, the combination of Ma and Li disclose and teach all the limitations of Claim 2 and Li further teaches, wherein the tool head has a limit stopper on its bottom (Fig.1 paragraph [0007] horn – 8is mounted with a rolling head – 10 with a roller – 11 at the front end via the guiding sleeve – 9).
Regarding Claim 4, the combination of Ma and Li disclose and teach all the limitations of Claim 1 and Li further teaches wherein the pneumatic sliding table (see intended use discussion above) connecting frame is connected to the transducer housing and the amplitude transformer via a fixing clip (Fig.1 paragraph [0042] clamping handle – 17).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ma (CN 104525944A) and Li (CN 105838863A) as applied to Claims 1 and 4, respectively above, and further in view of O’Neill (US 2016/0031010) .
Regarding Claims 5 and 6, the combination of Ma and Li disclose and teach all the limitations of Claims 1 and 4, respectively, and Li further teaches wherein the transducer, the amplitude transformer and the tool head are all connected (Fig. 1 paragraphs [0031] [0040]  the end of the rolling member – 1 is mounted on the end surface of the loading member – 2 in sequence with a spring – 4, a pressure sensor – 5, a baffle – 6, a transducer – 7, and a horn – 8; horn – 8 is connected to rolling head – 10), however Li is silent as to these structures being connected by threaded rods. 
However, in an analogous art, O’Neill teaches that threaded rods are used for the connection of various components in additive manufacturing. See Fig. 1, paragraph [0011] Fastener holes – 14 in movable platform – 10 are holes through which fasteners (not shown) may pass to connect movable platform 10 to other objects, such as an additive manufacturing device – 30. For example, fastener holes – 14 may be threaded or unthreaded holes through which screws or bolts may pass. It would have been obvious to one with ordinary skill in the art to combine the dynamic forging device disclosed by the combination of Ma and Li to incorporate the teaching of O’Neill whereby the components of this device – the transducer, amplitude transformer and tool head – are all connected by threaded rods. One with ordinary skill in the art would consider using this connection because movable platforms or other flat surfaces can be fastened together with other objects, whereby movement of one component corresponds to movement of other components (paragraphs [0011] [0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742